Citation Nr: 1759466	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, he was exposed to herbicide agents during active service.

2.  The Veteran is currently diagnosed with Parkinson's disease, a disease presumptively associated with herbicide agent exposure.


CONCLUSION OF LAW

The criteria to establish service connection for Parkinson's disease are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Parkinson's disease, which he asserts is related to his exposure to herbicide agents during his service at the Eglin Air Force Base (AFB).  

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

The Board initially notes that there is evidence of a current disability, as the Veteran's medical evidence reflects a current diagnosis of Parkinson's disease.  See e.g., medical treatment records from Lakewood Community Based Outpatient Clinic dated May 2010 showing an assessment of Parkinson's disease. 

As noted, the Veteran asserts that while he was stationed in Eglin AFB, he was exposed to Agent Orange through his military occupational specialty (MOS) duties.  Specifically, he stated that from December 1966 to January 1968, he served in the 4410th Combat Crew maintenance unit at Auxiliary Field No. 9, Eglin AFB, where his duties included working on C-123s that were equipped with spray equipment, which he believes sprayed Agent Orange in Vietnam.  During this time, he states that his first job as an aircraft mechanic was to replace nozzles and "O-rings" that had worn out.  He explained that the O-rings tended to shrink up quickly presumably due to herbicide agents.  He also recalled working on a leaky hose on a C-123.  He stated that he had to take the floor up because the floor became corroded presumably due to herbicides.  He noticed a difference between the C-123s that were equipped with spray equipment and those that were not equipped with such.  He also reported working on rubber gaskets and the nozzles of the sprayers.  He stated that on many occasions his hands were wet from the contents of the sprayer.  

The RO contacted the Defense Personnel Records Information Retrieval System (DPRIS), and in an August 2012 response, the Veteran's unit location and his duties were confirmed and the testing of various herbicide agents to include Agent Orange during his period of service was conceded.  However, the response also indicated that because the Eglin AFB was approximately 480,000 acres and testing was only done on a 2 mile-square area, it was not possible to "document or verify that [the Veteran] was exposed to Agent Orange, or that the Veteran's assigned duties required him to work in the specific vicinity of the study area during the 1967 time frame."

In a statement in support of claim dated in November 2012, the Veteran again indicated that he was an airframe repairman directly responsible for the repair of anything structural on the C-123 cargo plane, which was used for spraying herbicide agents.  His job included repairing rubber gaskets, nozzles, and mechanism for the sprayers.  He noted that on occasion the liquid from the nozzles would spray on him.  He further added that the "Ranch Hands" who trained and loaded the defoliants to the sprayers worked side by side with him. 

In support of his claim, the Veteran submitted copies of an extensive study dated December 2006 titled, "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides" authored by A. L. Young, PhD of the Office of the Under Secretary of Defense.  The study specifically researched the extent of the use of herbicide agents outside of Vietnam.  Chapter 9 of the study was dedicated to Eglin AFB, Florida, Test Area C-52A and Hardstand 7, where multiple testing were done from December 1952 to April 1953 and from March 1962 to January 1971.  Notably, the study indicates that by 1963, Air Force Armament Laboratory military, civilian, and contractor personnel were involved in the handling and test operations.  Hundreds of military and civilian personnel were involved in the Eglin, AFB Test Programs, and subsequent ecological studies over the years from 1963 to 1983.  The Veteran's representative requested that the RO attempt to again verify his exposure based on the submitted study and the Veteran's detailed report of his duties.  An attached chart notes that Agent Orange and other herbicides were used in a two square mile test area at Eglin from 1962 to 1970 (Agent Orange specifically in 1968).

In an e-mail correspondence from the Air Force Historical Agency noted that the Veteran's unit did have C-123 aircrafts assigned, but those were not being used to test or evaluate aerial spraying systems, but to teach new UC-123 spray pilots how to fly the aircrafts.  The response further indicated that if they did spray anything, it could have been water. 

While the Board notes that the Veteran's exposure through his MOS duties in aircraft maintenance could not be verified, the report did not conclude that he was not exposed to herbicide agents, nor did it address the studies, which reveal testing of various herbicide agents at the Eglin AFB, to include during the time the Veteran was stationed there. 

The Board observes that the Veteran's testimony at the August 2017 Board hearing was consistent with his statements previously submitted to VA.  He stated that he worked on C-123 planes that were tested at his base which he believed were used for spraying in Vietnam.  (Transcript, p. 4).  The Veteran described in detail spray apparatuses on the planes that he had to clean.  (Transcript, pp 5-7).  The Veteran challenged the statement provided by the Air Force Historical Agency to the effect that any testing of the spray equipment could have been done with water and not herbicide agents.  The Veteran explained that testing could not have been done with water because it weighs less and is less viscous.  He explained that testing the spraying equipment with a less viscous liquid such as water could be significant when the planes are diving in a simulated mission.  He also challenged the statement that the testing was not conducted to evaluate the spraying equipment but rather to teach new pilots how to fly the C-123s; the Veteran stated that the pilots had been pilots and obviously already knew how to fly planes; rather, their mission was to learn how to spray the chemicals during simulated missions.  He added that the time to learn how to do that was not during battlefield conditions.  The Veteran also testified that he had to fill barrels with chemicals during Operation Ranch Hand and noted that the operation was very guarded and that he did not get copies of every task he did.

The Board also observes that the email from Air Force Historical Agency only addressed the testing of the spray systems on C-123s, but not the maintenance of them.  The Veteran also indicated that the C-123 was not the only aircraft they worked on; they also worked on O-1s, O-2s, A-1s, and Sky raiders.  Notably, he remembered that a big banner bearing a "Smokey the Bear" logo was hanging in the hangar where he worked and the banner referred to the prevention of forest fires.  He testified that he remembered this "distinctly," since it was a "big thing back in the 60s" (Transcript p. 4). 

Also at the hearing, the Veteran submitted with a waiver of initial AOJ consideration of an updated study by Dr. Young which addressed the testing of aerial spray equipment and ecological impacts programs at Eglin AFB, Florida, which indicated that until 1969, very little was known about the ramifications of using herbicide agents on soil.  He additionally submitted an article dated March 2009 titled "Air Force Admits Agent Orange Spraying in Florida in 1962-70) authored by Barbara T. Dreyfuss.  This article indicates that Eglin AFB was one of several key military installations involved with Operation Ranch Hand and posters of Smokey the Bear, the unofficial Operation Hand mascot, could be found in the buildings on base.  The article further indicated that until the late-1960s, when Air Force officials became concerned about the ramifications of spraying dioxin in massive amounts, spray systems were tested in an area divided into four grids from June1962 through June 1970 fixed-wing airplanes, helicopters, or jet aircraft sprayed massive amounts of defoliants on the area. 

On the question of herbicide agent exposure in service, while DPRIS and the Air Force Historical Agency were unable to verify the Veteran's exposure, both sources conceded that testing of various herbicide agents was done at Eglin AFB during the time the Veteran was stationed there.  The articles and studies submitted by the Veteran are publicly available on the internet and are consistent with the Veteran's recollection of claimed exposure.  Again, the objective evidence shows that herbicide testing (specifically Agent Orange) was conducted at Eglin AFB while the Veteran was serving at that base and his service personnel records confirm that he worked in aircraft maintenance at that time.  

The Board finds the Veteran's lay assertions regarding what he observed during service is considered competent evidence.  Moreover, his August 2017 hearing testimony was consistent with his statements previously submitted to VA throughout the pendency of this appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994) (indicating that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, capable of lay observation.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511.  The Board also finds the Veteran's lay reports in this regard to be credible.  

Therefore, under the particular circumstances of this case, the Board resolves any reasonable doubt in the Veteran's favor in concluding that he was more likely than not exposed to herbicide agents in service.  Notably, there is no evidence of an intervening case and the Veteran has testified as to not having a family history of Parkinson's disease.  Moreover, the medical provider who authored the May 2010 outpatient treatment notes indicated that with regard to the Veteran's diagnosis of Parkinson's disease that he "probably has had it much longer than known."  

Notably, Parkinson's disease is among those diseases associated with herbicide agents exposure under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6).  As such, in cases where exposure to herbicide agents is conceded, service connection will be presumed.   

As the Board has concluded that the Veteran was more likely than not exposed to herbicide agents during service and his medical records show a current diagnosis of a disease presumptively associated with herbicide agent exposure, namely Parkinson's disease, entitlement to service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for Parkinson's disease is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


